         Case 1:20-cr-00126-LTS Document 84
                                         83 Filed 05/21/20
                                                  05/20/20 Page 1 of 1




                                  May 20, 2020

Via ECF
Honorable Laura Taylor Swain
United States District Judge                        MEMO ENDORSED
500 Pearl Street
New York, New York 10007-1312

                           Re: United States v. Shelby Hines
                                  Ind. # 20 Cr. 126 (LTS)

Dear Judge Swain:

       Following the submission of my letter-motion dated May 19, 2020, AUSA Hobson
and I have had a conversation about my concern regarding my client’s access to discovery
at the WCJ. Mr. Hobson has suggested a potential accommodation that may very well
resolve the issue. At this point, therefore, I would respectfully suggest that my letter-
motion be held in abeyance unless and until this discovery issue requires assistance from
the Court.

      Thank you for your consideration.


                                                 Respectfully submitted,

                                                 SULLIVAN | BRILL, LLP




                                                 _______________________________
  The letter-motion (DE#82) is deemed            By: Steven Brill, Esq.
  withdrawn without prejudice.

  SO ORDERED.
  5/21/2020
  /s/ Laura Taylor Swain, USDJ
